      Case 1:20-cr-02027-SAB     ECF No. 23   filed 09/23/20   PageID.97 Page 1 of 4



 1
 2
                                                                          FILED IN THE
 3                                                                    U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 4                                                               Sep 23, 2020
 5                                                                   SEAN F. MCAVOY, CLERK



 6
                         UNITED STATES DISTRICT COURT
 7
                       EASTERN DISTRICT OF WASHINGTON
 8
 9
     UNITED STATES OF AMERICA,
10
                              Plaintiff,         No. 1:20-CR-02027-SAB-1
11
           v.
12
     KENTEY RAMONE FIELDER,                      ORDER GRANTING
13
                              Defendant.         UNOPPOSED MOTION FOR
14
                                                 PROTECTIVE ORDER
15
16
17        Before the Court are the Government’s Unopposed Motion for Protective
18 Order Regulating Disclosure of Discovery and Sensitive Information, ECF No. 21,
19 and associated Motion to Expedite, ECF No. 20. The motions were considered
20 without oral argument and on an expedited basis. The Government is represented
21 by Dan Fruchter and Tyler Tornabene; Defendant is represented by Jennifer Barnes
22 and Jeremy Sporn.
23        The Government requests the Court enter a protective order pursuant to
24 Federal Rule of Criminal Procedure 16(d)(1) limiting the disclosure of discovery
25 and sensitive information. Discovery in this case involves confidential financial
26 and personal records, and is so voluminous that redaction of individual pages is not
27 practical and would obscure information pertinent to the charges against Defendant
28 and potential defenses. The majority of discovery has already been produced; the
     ORDER GRANTING UNOPPOSED MOTION FOR PROTECTIVE ORDER
     *1
      Case 1:20-cr-02027-SAB      ECF No. 23    filed 09/23/20   PageID.98 Page 2 of 4



 1 remaining discovery includes confidential records, search warrants, accompanying
 2 affidavits, and material pertaining to other individuals who remain under
 3 investigation. The Government further argues that an expedited ruling is necessary
 4 because the deadline for discovery in this case is on September 28, 2020. The
 5 Court finds good cause to grant the motions.
 6        Accordingly, IT IS HEREBY ORDERED:
 7        1. The Government’s Motion to Expedite, ECF No. 20, is GRANTED.
 8        2. The Government’s Unopposed Motion for Protective Order Regulating
 9 Disclosure of Discovery and Sensitive Information, ECF No. 21, is GRANTED.
10        3. A Protective Order is ENTERED as follows:
11               (a) The United States is authorized to disclose the discovery and
12 sensitive information materials, specifically, documents related to the issuance of
13 search warrants and documents and information responsive thereto (hereinafter
14 “Discovery”) in its possession pursuant to the discovery obligations imposed by
15 this Court.
16               (b) Government personnel and counsel for KENTEY RAMONE
17 FIELDER, shall not provide, or make available, the sensitive information in the
18 Discovery to any person except as specified in the Order or by approval from this
19 Court. Counsel for KENTEY RAMONE FIELDER, and the Government shall
20 restrict access to the Discovery, and shall only disclose the sensitive information in
21 the Discovery to their client, office staff, investigators, independent paralegals,
22 necessary third-party vendors, consultants, and/or anticipated fact or expert
23 witnesses to the extent that defense counsel believes is necessary to assist in the
24 defense of their client in this matter or that the Government believes is necessary in
25 the investigation and prosecution of this matter.
26               (c) Third parties contracted by the United States or counsel for
27 KENTEY RAMONE FIELDER, to provide expert analysis or testimony may
28 possess and inspect the sensitive information in the Discovery, but only as
     ORDER GRANTING UNOPPOSED MOTION FOR PROTECTIVE ORDER
     *2
      Case 1:20-cr-02027-SAB      ECF No. 23    filed 09/23/20   PageID.99 Page 3 of 4



 1 necessary to perform their case-related duties or responsibilities in this matter. At
 2 all times, third parties shall be subject to the terms of the Order.
 3               (d) Discovery in this matter will be available to defense counsel via
 4 access to a case file on USA File Exchange. If necessary to review discovery with
 5 their respective clients, defense counsel may download the discovery and duplicate
 6 only once. In order to provide discovery to a necessary third-party vendor,
 7 consultant, and/or anticipated fact or expert witness, counsel for KENTEY
 8 RAMONE FIELDER may duplicate the discovery only once. No other copies may
 9 be made, by defense counsel or the defendants, without prior approval from this
10 Court.
11               (e) All counsel of record in this matter, including counsel for the
12 United States, shall ensure that any party, including the Defendant, that obtains
13 access to the Discovery, is provided a copy of this Order and agrees to be bound by
14 it. No other party that obtains access to or possession of the Discovery containing
15 sensitive information shall retain such access or possession unless authorized by
16 this Order, nor further disseminate such Discovery expect as authorized by this
17 Order or the further Order of this court. Any other party that obtains access to, or
18 possession of, the Discovery containing discovery information once the other party
19 no longer requires access to or possession of such Discovery shall promptly
20 destroy or return the Discovery once access to Discovery is no longer necessary.
21 For purposes of this Order, “other party” is any person other than appointed
22 counsel for the United States or counsel for KENTEY RAMONE FIELDER.
23               (f) All counsel of record, including counsel for the United States, shall
24 keep a list of the identity of each person to whom the Discovery containing
25 sensitive information is disclosed and who was advised of the requirements of this
26 Order. Neither counsel for KENTEY RAMONE FIELDER nor counsel for the
27 United States shall be required to disclose this list of persons unless ordered to do
28 so by the Court.
     ORDER GRANTING UNOPPOSED MOTION FOR PROTECTIVE ORDER
     *3
      Case 1:20-cr-02027-SAB     ECF No. 23    filed 09/23/20   PageID.100 Page 4 of 4



 1              (g) Upon entry of a final order of the Court in this matter and
 2 conclusion of any direct appeals, government personnel and counsel for KENTEY
 3 RAMONE FIELDER shall retrieve and destroy all copies of the Discovery
 4 containing sensitive information, except that counsel and government personnel
 5 may maintain copies in their closed files following their customary procedures.
 6              (h) Government personnel and counsel for KENTEY RAMONE
 7 FIELDER shall promptly report to the Court any known violations of this Order.
 8              (i) The Protective Order only applies to “sensitive information”
 9 pertaining to the search warrants sought and obtained by the Government and
10 records responsive thereto.
11              (j) Nothing in this order is intended to prevent defense counsel from
12 reviewing discovery with the Defendant, from providing discovery to Defendant,
13 or to prevent Defendant the ability to obtain and review discovery.
14        IT IS SO ORDERED. The District Court Executive is hereby directed to
15 enter this Order and furnish copies to counsel.
16        DATED this 23rd day of September 2020.
17
18
19
20
21                                                   Stanley A. Bastian
22                                            Chief United States District Judge
23
24
25
26
27
28
     ORDER GRANTING UNOPPOSED MOTION FOR PROTECTIVE ORDER
     *4
